Citation Nr: 0430830	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-17 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than June 2, 
1998, for service connection for dyshydrosis.

2.  Entitlement to an initial rating in excess of 30 
percent for dyshydrosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1977 to April 1978.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In a decision, dated July 11, 2001, the Board found that 
the veteran had not submitted new and material evidence and 
denied the veteran's request to reopen his claim of 
entitlement to service connection for a skin disorder.  In 
so doing, the Board noted that the veteran had raised the 
issue of entitlement to service connection dyshydrosis due 
to exposure to Agent Orange in service.  The Board 
concluded that such an issue should be considered a new 
claim and should not be considered in the veteran's request 
to reopen his claim of entitlement to service connection 
for a skin disorder.  Hence that issue was referred to the 
RO for appropriate action.  

In March 2002, following additional development of the 
record, the RO denied the veteran's claim of entitlement to 
service connection for dyshydrosis secondary to Agent 
Orange exposure.  On March 28, 2002, the veteran was 
notified of that decision, as well as his appellate rights.  
The veteran submitted a timely Notice of Disagreement 
(NOD); and on July 11, 2002, he was issued a Statement of 
the Case (SOC).  He was informed that to complete his 
appeal, he had to file a formal appeal.  He was further 
informed that the enclosed VA Form 9 could be completed for 
that purpose.  He was told that he must file his appeal 
with the RO within 60 days of July 11, 2002, or within the 
remainder, if any, of the one year period from the date of 
the letter (March 28, 2002) notifying him of the action he 
had appealed.  It was noted that if the RO did not hear 
from him within the one year period, his case would be 
closed.

In September 2002, following additional development, the 
veteran was issued a Supplemental Statement of the Case 
with respect to the issue of entitlement to service 
connection for dyshydrosis secondary to Agent Orange 
exposure.  He was informed that the RO had not yet received 
his substantive appeal (VA Form 9) and that if neither a 
substantive appeal or request for an extension of the time 
limit was received within 60 days, the RO would assume he 
did not wish to complete his appeal.  He was told that his 
records would then be closed.  The RO emphasized that his 
appellate rights expired on March 28, 2003.  

During an October 2002 hearing at the RO before a decision 
review officer, it was noted that the veteran's claim of 
entitlement to service connection for a skin disorder was 
actually based on direct service incurrence and that the 
actual exposure to Agent Orange would not be a factor.  In 
any event, the veteran did not submit a formal appeal with 
respect to the specific claim of entitlement to service 
connection for dyshydrosis due to exposure to Agent Orange.  
Therefore, the Board has no jurisdiction over that claim 
and it will not be considered below.  38 U.S.C.A. § 7104(a) 
(West 1991 and Supp. 2001); 38 C.F.R. § 20.101 (2001).  

In its March 2002 rating action, the RO also denied the 
veteran's claim of entitlement to service connection for 
asthma.  On March 28, 2002, the veteran was notified of 
that decision, as well as his appellate rights.  During his 
October 2002 hearing, the veteran testified that he wished 
to pursue an appeal with respect to that claim.  The 
hearing officer stated that he would consider the veteran's 
testimony as an NOD.  On January 22, 2003, the veteran was 
issued a Statement of the Case (SOC) and, as above, was 
informed of the steps he had to take to perfect his appeal.  
In particular, he was notified that he had file to his 
appeal (VA Form 9) within one year from the date of the 
letter notifying him that his claim for service connection 
for asthma had been denied (i.e., by at least March 28, 
2003).  Despite such notification, his VA Form 9 was not 
received until August 2003.  Inasmuch as that was not a 
timely appeal, the RO's March 2002 decision, which had 
denied service connection for asthma, became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2004).  Accordingly, the Board also has no jurisdiction 
over that claim and it will not be considered below.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 
(2004).  

In April 2004, the veteran had a hearing before the 
undersigned Veterans Law Judge at the Board's Central 
Offices in Washington, D.C.  During that hearing, the 
veteran raised contentions to the effect that service 
connection was warranted for asthma, eye disability, 
defective hearing, intestinal polyps, the residuals of 
exposure to mustard gas, and a throat disorder.  He also 
contended that a total rating was warranted, because his 
service-connected disabilities rendered him unemployable.  
Those claims have not been certified to the Board on appeal 
nor have they otherwise been developed for appellate 
purposes.  As above, the Board has no jurisdiction over 
those claims, and they will not be considered below.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 
(2004).  However, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  On September 2, 1997, the RO received the veteran's 
informal request to reopen a claim of entitlement to 
service connection for dyshydrosis skin condition.

2.  On June 2, 1998, the RO received the veteran's formal 
claim for service connection for a skin condition.

3.  Since September 2, 1997, the veteran's dyshydrosis, 
which primarily affects his hands and feet, has been 
manifested by flare-ups of blistering less than four times 
a year and has not required constant or near constant 
systemic therapy.




CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 2, 
1997, for service connection for dyshydrosis have been met.  
38 U.S.C.A. §§ 5101(a), 5110 (West 2002); 38 C.F.R. 
§§ 3,151(a), 3.155, 3.400(r) (2004).

2.  The criteria for an initial rating in excess of 30 
percent for dyshydrosis have not been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.118, Diagnostic Code (DC) 7806 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  That law redefined 
the obligations of the VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5102, 
5103, 5103A.  In particular, the VA had to ensure that the 
veteran has been notified of the following:  (1) the 
information and evidence not of record that is necessary to 
substantiate each of his specific claims; (2) the 
information and evidence that VA will seek to provide; (3) 
the information and evidence that the veteran is expected 
to provide; and (4) the need to furnish the VA any evidence 
in his possession that pertains to any of his claims, i.e., 
something to the effect that he should give the VA 
everything he has pertaining to his claims.  

In August 2001, the VA published final rules implementing 
the VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a) (2003)).  
In the case now before the Board, the RO granted service 
connection for dyshydrosis in a decision of January 2003 
and assigned a rating of 10 percent, effective July 11, 
2001.  In April 2003, the appellant filed an NOD with the 
assignment of that rating and with the effective date of 
service connection.  Later in April 2003, the RO revised 
the veteran's rating for dyshydrosis to 30 percent, 
retroactive to June 2, 1998.  

In June 2003, the RO sent the veteran notice of its April 
2003 decision, as well as a copy of the decision.  The RO 
told the veteran that if he did not agree with that 
decision, to write and tell them why.  The RO further 
informed him of the passage of the VCAA and told him that 
there may be other evidence that he would like the VA to 
consider.  The RO stated that such evidence could include 
records held by any Federal agency, including the VA, or by 
private doctors, hospitals, or clinics.  

The RO noted that the VA had a duty to notify him of the 
information or evidence it would try to get and the 
information or evidence the veteran had to provide to the 
RO.  The RO notified the veteran that he had to respond in 
a timely manner to its requests for specific information 
and give it enough information about his records so that it 
could obtain them from the person or agency that had them.  
Such information included the name and address of the 
person, agency, or company who had the records; the time 
frame covered by the records; and, in the case, of medical 
records, the condition for which he was treated.  He was 
notified that if he wished the VA to obtain medical 
records, he would have to authorize medical personnel to 
release such records by using VA Form 21-4142.  

In addition to the letter, dated in June 2003, the Board 
notes that the SOC notified the veteran and his 
representative of the evidence necessary to substantiate 
his claims of entitlement to an earlier effective date for 
service connection for dyshydrosis, as well as a rating in 
excess of 30 percent for that disability.  Indeed, the SOC 
set forth the relevant text of 38 C.F.R. § 3.159.  The text 
noted that the VA would request records held by Federal 
agencies, such as medical records held at VA hospitals or 
records held by the Social Security Administration.  It was 
also noted that the VA would make as many requests as 
necessary to obtain such records, unless it decided that it 
was futile to continue to do so or it concluded that such 
records did not exist.  The text further informed the 
veteran that it would make reasonable efforts help him try 
to get other relevant evidence, such as private medical 
records, employment records, or records from state or local 
government agencies.  It was noted that the VA would notify 
the veteran if it was unable to obtain the requested 
records.  It was also noted, however, that it was 
ultimately the veteran's responsibility to make sure that 
it received all of the evidence necessary to support his 
claim, which wasn't in the possession of a Federal 
department or agency.  Finally, it was noted that the VA 
would assist the veteran by providing a medical examination 
or getting a medical opinion if it decided it was necessary 
to make a decision in his claim.  

The following relevant evidence has been received in 
support of the veteran's appeal:  records and reports of VA 
medical treatment rendered in May 1998 and March 2001; 
reports from E. Z., M.D., dated in August 1998 and March 
2001; a report from the Northwest Dermatology Group, dated 
in April 2001; the transcripts of his hearings held at the 
RO in October 2002 and at the Board in April 2004; and the 
report of a dermatologic examination performed by the VA in 
November 2002.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support his claims.  It appears that all 
relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  In this 
regard, he has not identified any further outstanding 
evidence (that has not been sought by the VA), which could 
be used to support the issues of entitlement to an 
increased initial rating for dyshydrosis or entitlement to 
an effective date earlier than June 2, 1998, for service 
connection for that disorder.  As such, there is no 
reasonable possibility that further development would lead 
to any additional relevant evidence with respect to those 
issues or be helpful in light of the current record.  
Therefore, further development is unnecessary in order to 
meet the VA's statutory duty to assist the veteran in the 
development of his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development 
of his claims.  Therefore, the Board will proceed to the 
merits of the appeal.  

II.  Earlier Effective Date

Generally, the effective date of an award of service 
connection shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(a).  There is an exception:  If the veteran's claim 
for service connection is received within one year of the 
date of his discharge from service, the effective date of 
service connection will revert to the day after his 
discharge.  38 C.F.R. § 3.400(b)(2)(i).

When new and material evidence is received after a final 
disallowance, the effective date of service connection will 
be the date of the receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(r). 

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  However, applicable 
statutory and regulatory provisions require the VA look to 
all communications from the veteran which may be 
interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
C.F.R. § 3.155(a); see Servello v. Derwinski, 3 Vet. App. 
196 (1992). 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA from a claimant may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155. 

The record shows that on several occasions, beginning in 
April 1982, the veteran claimed entitlement to service 
connection for a skin disorder.  The RO consistently denied 
that claim, and in January 1984, the Board confirmed and 
continued that denial.  On April 24, 1997, the Board denied 
the veteran's request to reopen that claim on the basis 
that the veteran had not submitted new and material 
evidence to support that request.

On VA Form 21-4138, received on September 2, 1997, the 
veteran requested to again reopen a claim of entitlement to 
service connection for a skin condition characterized as 
dyshydrosis.  On June 2, 1998, the RO received the 
veteran's formal request to reopen that claim (VA Form 21-
526).  

By a rating action in January 2003, the RO granted the 
veteran's claim of entitlement to service connection for 
dyshydrosis, effective July 11, 2001.  As noted above, in 
April 2003, the RO subsequently adjusted that effective 
date to June 2, 1998.

The veteran now claims that he is entitled to an effective 
date earlier than June 2, 1998, for service connection for 
dyshydrosis.  The Board agrees.

The VA Form 21-4138, received by the RO on September 2, 
1997, clearly constituted an informal request to reopen his 
claim of entitlement to service connection for dyshydrosis.  
Because a formal claim (VA Form 21-526) was received less 
than a year later (June 2, 1998), it was considered filed 
as of the date of receipt of the informal claim.  
Ultimately, the September 2, 1997, claim led to the grant 
of service connection for dyshydrosis.  As such, the date 
of receipt of that claim constitutes the effective date of 
service connection.  To that extent, the appeal is allowed.  

In arriving at this decision, the Board notes several 
arguments raised by the veteran for a still-earlier 
effective date.  Initially, he maintains that because his 
skin disorder was first manifested in service, the 
effective date of service connection should revert to the 
day following his discharge from service.  

Although the veteran skin disorder was treated in service, 
there is no evidence that he submitted a claim for service 
connection during the first year after his discharge from 
service.  Thus, by law, there is no basis for an effective 
date of service connection back to the day after his 
discharge from service.  

In the alternative, the veteran contends that the effective 
date for service connection for dyshydrosis should revert 
to 1982, the time when he submitted his original claim of 
entitlement to service connection for a skin disorder.  As 
noted above, however, that claim was denied by the Board in 
January 1984.  Moreover, that decision survived numerous 
challenges.

In June 1996, under the law and regulations then in effect, 
the Senior Deputy Vice Chairman of the Board denied the 
veteran's motion for reconsideration of that decision.  
38 U.S.C.A. § 7103; 38 C.F.R. §§ 20.1000, 20.1001.  The 
veteran appealed that denial to the United States Court of 
Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter Court); however, in 
January 1997, the Court dismissed that appeal on the basis 
of a lack of jurisdiction.  

Subsequently, the veteran contended that the Board had 
committed clear and unmistakable error (CUE) in its January 
1984 decision.  Therefore, he requested revision of that 
decision as if it had never been issued.  38 C.F.R. 
§ 3.105(a).  In July 2001, the Board determined that there 
had been no CUE in its January 1984 decision.  Thereafter, 
the veteran filed a motion with the Board for 
reconsideration of its July 2001 decision.  In October 
2001, a Deputy Vice Chairman of the Board denied that 
motion.  The veteran did not file a timely appeal with the 
Court; and, therefore, the October 2001 motion for 
reconsideration became final under the law and regulations 
then in effect.  38 C.F.R. § 20.1100 (2001).

Inasmuch as the Board's January 1984 decision denying 
service connection for a skin disorder is final, the 
effective date of service connection cannot revert to the 
date of the predicate claim which was first received in 
1982.  

In August 1992, the veteran requested that his claim of 
entitlement to service connection for skin disorder be 
reopened.  In a December 1992 rating action, the RO found 
that the veteran had not submitted new and material 
evidence with which to reopen his claim.  Therefore, it 
confirmed and continued the prior denial.  The RO notified 
the veteran of that action, as well as his appellate 
rights; however, he did not submit an NOD with which to 
initiate the appellate process.  Accordingly, that decision 
became final under the law and regulations then in effect.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1992).  

In July 1995, the veteran requested that the RO reopen his 
claim of entitlement to service connection for a skin 
disorder.  In August 1995, he raised contentions to the 
effect that his skin disorder was the result of Agent 
Orange exposure in service.  The following month, the RO 
found that the veteran had not submitted new and material 
evidence to support his request; and, therefore, it denied 
the claim.  On April 24, 1997, the Board confirmed and 
continued that decision.  In July 1998, the Acting Chairman 
of the Board denied the veteran's motion to reconsider that 
decision.  The veteran submitted a Notice of Appeal to the 
Court with respect to the denial of reconsideration.  
However, in January 1999, the Court found that the 
veteran's appeal had not been timely filed and dismissed 
the appeal for lack of jurisdiction.

During the veteran's hearing in April 2004, his 
representative noted that the claim which had resulted in 
the veteran's grant of service connection for a skin 
disorder had actually been a new claim for service 
connection for a skin disorder due to Agent Orange 
exposure.  In effect, he stated that such a claim had been 
filed but unadjudicated since at least 1995.  In this 
regard he noted that the veteran had undergone an Agent 
Orange protocol examination by the VA.  He maintained that 
the report of that examination constituted an informal 
claim.  

The mere presence of the medical evidence does not 
establish an intent on the part of the veteran to seek 
service connection.  The appellant must still assert the 
claim, either expressly or impliedly.  Brannon v. West, 
12 Vet. App. 32, 35 (1998).  Moreover, it must be 
emphasized that service connection for dyshydrosis was 
based on aggravation of a disorder which the RO concluded 
had been aggravated by service.  There is simply no 
evidence on file to show that service connection was the 
result of the claimed Agent Orange exposure.  Thus, the 
argument with respect to such exposure is of no force or 
effect in setting the effective date.

Finally the Board notes that on April 24, 1997, the Board 
denied the veteran's request to reopen his claim of service 
connection for a skin disorder, on the basis that he had 
not submitted new and material evidence to support that 
request.  In June 1997, the RO received evidence and a 
statement from the veteran's representative in support of a 
motion to have the Board reconsider its decision of April 
1997.  That motion, however, did not include any evidence 
of an intent to reopen the claim.  Thus, it cannot be 
considered in setting the effective date for service 
connection for dyshydrosis.

III.  The Increased Rating

The veteran also seeks an increased rating for his 
dyshydrosis.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
(in civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history 
of the service-connected disability.  

The RO's January 2003 decision on appeal, which granted 
entitlement to service connection for dyshydrosis, was an 
initial rating award.  A 10 percent rating was assigned, 
effective July 11, 2001 (now September 2, 1997, per the 
above decision).  In April 2003, the RO revised that rating 
to 30 percent, effective June 2, 1998 (further revised to 
September 2, 1997, in the foregoing decision).  When an 
initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to rating skin disorders.  
67 Fed. Reg. 49,590-49,599 (July 31, 2002).  Those changes 
became effective on August 30, 2002, and the Board notified 
the veteran and provided him with the text of those changes 
in the SOC issued in April 2003.  

In its January 2003 rating action, the RO rated the 
veteran's dyshydrosis by analogy to dermatitis or eczema.  
38 C.F.R. §§ 4.20, 4.118, DC 7806.  In its April 2003 
rating action, the RO rated the veteran's dyshydrosis by 
analogy to urticaria.  38 C.F.R. §§ 4.20, 4.118, DC 7825.  

At the outset of the veteran's claim, a 30 percent rating 
was warranted for eczema if there was constant exudation or 
itching, extensive lesions or marked disfigurement.  A 50 
percent rating was warranted if there was ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations.  A 50 percent rating was also warranted if 
the eczema was exceptionally repugnant.  38 C.F.R. § 4.118, 
DC 7806 (1997).
Under the revised regulations, a 30 percent rating is 
warranted for eczema, when 20 to 40 percent of the entire 
body or 20 to 40 percent of the exposed areas affected, or; 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during the previous 
12-month period.  A 60 percent rating is warranted when 
more than 40 percent of the entire body or more than 40 
percent of the exposed areas affected, or; when constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required during the past 
12-month period.  Also potentially applicable in rating the 
veteran's eczema are the DC's applicable to rating scars 
(DC's 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  38 CFR 4.118.  

Under the revised regulations scars (other than those 
involving the head, face, or neck) that are deep or that 
cause limited motion warrant the following ratings:  10 
percent for an area or areas exceeding 6 square inches (39 
sq. cm.); 20 percent for area or areas exceeding 12 square 
inches (77 sq.cm.); 30 percent for an area or areas 
exceeding 72 square inches (465 sq. cm.); and 40 percent 
for an area or areas exceeding 144 square inches (929 sq. 
cm.)  38 C.F.R. § 4.118, DC 7801.  Scars in widely 
separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with 38 
C.F.R. § 4.25.  38 C.F.R. § 4.118, DC 7801, Note (1).  A 
deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, DC 7801, Note (2).  

A 10 percent rating is warranted for scars (other than 
those on the head, face, or neck) that are superficial and 
that do not cause limited motion, provided that they cover 
an area or areas of 144 square inches (929 sq. cm.) or 
greater.  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, DC 
7801, Note (1).  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 
7803, Note (2).  

A 10 percent rating is warranted for scars which are 
superficial and unstable.  38 C.F.R. § 4.118, DC 7803.  An 
unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  38 C.F.R. 
§ 4.118, DC 7803, Note (1).  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, DC 7803, Note (2).  

A 10 percent rating is warranted for a superficial scar 
which is painful on examination.  38 C.F.R. § 4.118, DC 
7804.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7804, 
Note (1).  A 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation.  
(See 38 C.F.R. § 4.68.).  38 C.F.R. § 4.118, DC 7804, 
Note (1).  

Other scars are rated base on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, DC 7805.

Under the revised regulations, a 30 percent rating is 
warranted for urticaria, manifested by recurrent 
debilitating episodes occurring at least four times during 
the past 12-month period, and; requiring intermittent 
systemic immunosuppressive therapy for control.  A 60 
percent rating is warranted for urticaria, manifested by 
recurrent debilitating episodes occurring at least four 
times during the past 12-month period, and; despite 
continuous immunosuppressive therapy.  38 C.F.R. § 4.118, 
DC 7825.

In determining whether a particular regulation may be 
applied to a pending case, it must first be determined 
whether the regulation itself addresses that issue.  If, as 
here, the regulation is silent, it must be determined 
whether applying the new provision to claims that were 
pending when it took effect would produce genuinely 
retroactive effects.  Generally, if applying the new 
provision would produce such retroactive effects, the new 
provision should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, the new provision must be applied.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-
2003.
There is no simple test for determining whether applying a 
new statute or regulation to a particular claim would 
produce retroactive effects.  Generally, a statute or 
regulation would have a disfavored retroactive effect if it 
attaches new legal consequences to events completed before 
its enactment or extinguishes rights that previously 
accrued.  Most statutes and regulations liberalizing the 
criteria for entitlement to a benefit may be applied to 
pending claims because they would affect only prospective 
relief.  Statutes or regulations restricting the right to a 
benefit may have disfavored retroactive effects to the 
extent their application to a pending claim would 
extinguish the claimant's right to benefits for periods 
before the statute or regulation took effect.

A review of the record discloses that from May 1998 through 
April 2001, the veteran was treated on several occasions 
for dyshydrosis of the hands and feet.  Records and reports 
from the VA; E. Z., M.D.; and the Northwest Dermatology 
Group show that such disability was manifested primarily by 
itching and dryness of the hands and feet.  While he has 
required medication at times to treat his skin disorder, 
there is no competent evidence of constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during any 12-month 
period.  There is also no competent evidence, that it 
covers an area or areas exceeding 144 square inches or that 
it is associated with soft tissue injury or that it limits 
the motion of any joint.  

In August 1998, Dr. Z. reported that at times, the 
veteran's dyshydrosis could be very severe and frequently 
interfere with the veteran's employment.  During a November 
2002, VA dermatologic examination, it was also reported 
that the veteran's dyshydrosis was characterized by 
frequent exacerbations and remissions.  Despite such 
reports, there is no competent evidence of file to support 
such frequency.  Indeed, the only reported flare-up 
occurred in March 2001, when the veteran experienced pain 
and blistering of the right foot.  Although he was unable 
to wear shoes or stand for prolonged periods and missed two 
to four weeks of work, there is no competent evidence that 
he has had as many as four such flare-ups in any one year.  
In fact, during a VA dermatologic consultation in March 
2001, the veteran stated that he experienced two flare-ups 
per year.  
Finally, there is also no competent evidence that the 
veteran's dyshydrosis is exceptionally repugnant or that it 
is generally associated with ulceration or extensive 
exfoliation or crusting or systemic or nervous 
manifestations.  Rather, the most recent evidence (the 
report of the November 2002 VA dermatologic examination) 
shows dyshydrosis by history only.  During that 
examination, his hands and feet were within normal limits, 
and there were no blisters or vesicles.  Moreover, his toe 
webs were clear, and his nails were within normal limits.

Whether considered under the old or the new criteria, the 
manifestations of the veteran's service-connected 
dyshydrosis reflect no more than the criteria for a 30 
percent rating under 38 C.F.R. § 4.118, DC's 7806 or any of 
the potentially applicable DC's used to rated scars.  
Accordingly, the current 30 percent evaluation is confirmed 
and continued.

In arriving at this decision, the Board has considered the 
possibility of staged ratings noted in Fenderson; however, 
the evidence of record shows that the manifestations of his 
service-connected dyshydrosis have been generally 
consistent since September 2, 1997, the date that service 
connection and the 30 percent rating became effective.  
Accordingly, there is no basis to invoke the principle of 
staged ratings. 

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and 
Pension Service for possible approval of an extraschedular 
rating for the veteran's service-connected dyshydrosis.  
The evidence, however, does not show such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application 
of the regular schedular standards in rating any of those 
disabilities.  38 C.F.R. § 3.321(b)(1) (2004).  Indeed, Dr. 
Z.'s report of frequent interference with the veteran's 
employment is simply not borne out by the record.  Rather, 
the record shows that the manifestations of those 
disabilities are those contemplated by the regular 
schedular standards.  It must be emphasized that the 
disability ratings are not job specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Absent 
competent evidence to the contrary, the Board finds no 
reason for further action under 38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to an effective date of September 2, 1997, is 
granted for service connection for dyshydrosis.

Entitlement to an initial rating in excess of 30 percent 
for dyshydrosis is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



